Citation Nr: 1829683	
Decision Date: 07/02/18    Archive Date: 07/24/18

DOCKET NO.  09-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a higher initial rating for the orthopedic manifestations of thoracolumbar spine disability rated as 10 percent disabling from August 31, 2007, to April 18, 2017, and as 40 percent disabling thereafter.

2. Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity effective April 18, 2017.

3. Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity effective April 18, 2017.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Deana M. Adamson, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to February 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (Agency of Original Jurisdiction (AOJ)).

The Board remanded this case several times for further development. Following the most recent remand, the AOJ increased the disability rating for the Veteran's orthopedic manifestations of thoracolumbar spine disability from 10 percent disabling to 40 percent disabling effective April 18, 2017. The AOJ also granted service connection for left and right lower extremity radiculopathy, and assigned separate 10 percent ratings effective April 18, 2017. As the appeal includes a claim for a higher rating for the thoracolumnar spine disability, the Board will take jurisdiction of the Veteran's claims for higher ratings for his bilateral lower extremity radiculopathy, which is part and parcel of rating the orthopedic and neurologic manifestations of cervical spine disability under the General Rating Formula for Diseases and Injuries of the Spine as well as considering an alternative rating under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula). See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5253-5243.

The Board also observes that, during the pendency of this appeal, the Veteran claimed unemployability due, in part, to his thoracolumbar spine disability. See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) received June 2011. This issue, which is a component of the claim for a higher rating for service-connected thoracolumbar spine disability, has been listed as a separate "claim" for administrative purposes only. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (where reasonably raised by the record, a claim of entitlement to TDIU is construed as a component of an increased rating claim with respect to the disability alleged to preclude employment.) 

In December, 2010, the Veteran was afforded a Board video conference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board. A transcript of the Board hearing has been associated with the claims file. In October 2017, the Veteran was notified that he was entitled to another hearing in light of the fact that the VLJ who had conducted his hearing was no longer with the Board. See 38 U.S.C. § 7107(c). The Veteran did not respond within the allotted time and the Board considers this a waiver of his right to have another Board hearing. 


FINDINGS OF FACT

1. From August 31, 2007, to April 18, 2017, the Veteran's orthopedic manifestations of thoracolumbar spine disability demonstrated muscle guarding severe enough to result in abnormal spinal contour or an antalgic gait but without forward flexion limited to 30 degrees or less, or ankylosis.

2. From April 18, 2017, to present, the Veteran's orthopedic manifestations of thoracolumbar disability has not resulted in ankylosis.

3. The Veteran has demonstrated left lower extremity radiculopathy, manifested by mild incomplete paralysis of the sciatic nerve, since May 10, 2009.

4. The Veteran has demonstrated right lower extremity radiculopathy, manifested by mild incomplete paralysis of the sciatic nerve, since May 10, 2009. 


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating, but no higher, for the orthopedic manifestations of thoracolumbar spine disability have been met for the time period from August 31, 2007, to April 18, 2017, but the criteria for a rating in excess of 40 percent since April 18, 2007 have not been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2017).

2. The criteria for a 10 percent rating for left lower extremity radiculopathy, but no higher, have been met since May 10, 2009. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.120, 4.124a, DC 8520.

2. The criteria for a 10 percent rating for right lower extremity radiculopathy, but no higher, have been met since May 10, 2009. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.120, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Advise and Assist

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

The Board further observes that this case was previously remanded to obtain current treatment records, medical examination, and medical opinion regarding whether the Veteran's degenerative disc disease of the thoracolumbar spine was medically associated with his original service-connected lumbar strain, and for AOJ adjudication regarding the degenerative disc disease. The AOJ has substantially complied with the Board's remand directives. 

Notably, the 2017 VA examination report does not comply with the examination requirements identified in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (holding that when a claimant is not experiencing a flare at time of examination, a VA examiner must elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the veteran's lay information-or explain why he could not do so). However, the Veteran submitted a Disability Benefits Questionnaire (DBQ) in April 2017 which included the necessary finding. Additionally, as the 40 percent rating is the maximum allowable rating for motion loss, there is no legal basis to further consider the provisions of 38 C.F.R. §§ 4.40 and 4.45. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Relevant Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's lumbar spine disability has been evaluated under DC 5242, the criteria for evaluating degenerative arthritis of the spine. The criteria for rating the Veteran's disabilities are set forth in a General Rating Formula for evaluating diseases and injuries of the spine. See 38 C.F.R. § 4.71a. 

Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combine range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent evaluation is warranted forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is in order for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation. 

The normal combined range of motion of the thoracolumbar spine is 240 degrees and the normal combined range of motion of the cervical spine is 340 degrees. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

Under the General Rating Formula for Disease and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

In rating nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120. Under 38 C.F.R. § 4.124a, a disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision. 38 U.S.C. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

However, VBA has provided guidance regarding the application of these terms to peripheral nerve injuries as follows:

Degree of Incomplete Paralysis:
Mild 

* As this is the lowest level of evaluation for each nerve this is the default assigned based on the symptoms, however slight, as long as they were sufficient to support a diagnosis of the peripheral nerve impairment for SC purposes.
* In general look for a disability limited to sensory deficits that are lower graded, less persistent, or affecting a small area.
* A very minimal reflex or motor abnormality potentially could also be consistent with mild incomplete paralysis.

Moderate
* Moderate is the maximum evaluation reserved for the most significant cases of sensory-only impairment (38 CFR 4.124a ).
* Symptoms will likely be described by the claimants and medically graded as significantly disabling.
* In such cases a larger area in the nerve distribution may be affected by sensory symptoms.
* Other sign/symptom combinations that may fall into the moderate category include: combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.
* Moderate is also the maximum evaluation that can be assigned for neuritis not characterized by organic changes referred to in 38 CFR 4.123 , or neuralgia characterized usually by a dull and intermittent pain in the distribution of a nerve (38 CFR 4.124 ).
Moderately severe
* The moderately severe evaluation level is only applicable for involvement of the sciatic nerve.
* This is the maximum rating for sciatic nerve neuritis not characterized by the organic changes specified in 38 CFR 4.123 . 
* Motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability is expected.
* Atrophy may be present. However, for marked muscular atrophy see the criteria for a severe evaluation under 38 CFR 4.124a , DC 8520.

Severe
* In general, expect motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability.
* Trophic changes may be seen in severe longstanding neuropathy cases.
* For the sciatic nerve (38 CFR 4.124a , DC 8520) marked muscular atrophy is expected.
* Even though severe incomplete paralysis cases should show findings substantially less than representative findings for complete impairment of the nerve, the disability picture for severe incomplete paralysis may contain signs/symptoms resembling some of those expected in cases of complete paralysis of the nerve.
* Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain should be rated as high as severe incomplete paralysis of the nerve (38 CFR 4.123 ).

The Board will apply the M21-1 provisions to the extent they are favorable to the Veteran.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.124a.

DC 8520 provides ratings for paralysis of the sciatic nerve and, therefore, neuritis and neuralgia of that nerve. 38 C.F.R. § 4.124a, DC 8520. DC 8520 provides that mild incomplete paralysis is rated 10 percent disabling. Moderate incomplete paralysis is rated 20 percent disabling. Moderately severe incomplete paralysis is rated 40 percent disabling. Severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling. Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling. DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

Also under the formula, IVDS can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the IVDS Formula, a 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Pursuant to Note (1), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The Veteran asserts that the lumbar spine disability was more disabling than reflected by the 10 percent rating prior to April 18, 2017, and is more disabling than the 40 percent rating thereafter. By way of history, the AOJ granted service connection for the back disability in February 2008 and assigned a 10 percent rating for the service-connected back disability, effective August 31, 2007. The Veteran appealed the initial evaluation of the back disability but did not disagree with the effective date. In May 2009, the Veteran perfected his appeal. During the pendency of the appeal, a June 2017 rating decision granted an increased rating to a 40 percent evaluation effective April 18, 2017. Despite the grant of the increased evaluation, the Veteran has not been awarded the highest possible evaluation for all periods. As a result, he is presumed to be seeking the maximum possible evaluation and the issues remain on appeal, as the Veteran has not indicated satisfaction with the 40 percent rating. A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran filed his service connection claim for thoracolumbar spine disability in August 2007. In pertinent part, private treatment records in 2007 reflect the Veteran's report of pain and discomfort in the mid-thoracic region on the left side as well as left buttock pain. A February 2007 examination showed forward flexion to 60 degrees, extension to 25 degrees, right lateral flexion to 25 degrees and left lateral flexion to 25 degrees. His other findings were significant for tenderness of the paraspinal musculature, forward flexion ranging from 25 percent of normal to flexion to the ankles, and extension ranging from 25 to 50 percent normal with pain at extremes of motion. There is otherwise a description of restricted range of motion of the thoracolumbar spine with spasms on the left. No neurologic deficits were identified with a normal clinical evaluation of the lower extremities. An x-ray examination disclosed a convex right curvature which was otherwise described as mild scoliosis to the right.

In February 2008, the Veteran underwent a VA examination to determine the nature and etiology of his claimed back condition. He described discomfort of the lower back at the L5-S1 level but also the midback up into his scapular area and up to the neck. He had flares with increased activity. He had incapacitating episodes at the onset, but none since then. He was currently working on limited duty in a sedentary occupation. On examination, the examiner found that the Veteran had "forward flexion to greater than 90 degrees...extension to 30 degrees without pain. Lateral bend 20 degrees bilateral. Rotation to 30 degrees to the left and 40 degrees to the right." The examiner noted "repetitive movement of the back was done without any alteration in range of motion," "there was no objective evidence of pain at any time," and the Veteran's neurological condition was normal. 

On VA examination in February 2009, the Veteran reported constant low back pain in the area of L4-L5 which began in January 2007. He endorsed additional symptoms of fatigue, decreased motion, stiffness, and pain. He had not missed work in the last 12 months, but had missed 30 days in 2007. He denied flares or incapacitating episodes. On examination, the Veteran demonstrated flexion to 90 degrees, extension to 35 degrees, bilateral rotation to 35 degrees and bilateral flexion to 40 degrees. There was no objective evidence of pain on motion and, on repetitive testing, there was no additional loss of motion. The Veteran was described as manifesting low back pain with no physical limitations seen at the time of examination.

A May 10, 2009 private examination report included the Veteran's description of intermittent back pain with pain radiating into his lower extremities. He was initially diagnosed with paresthesia. The Veteran was noted to have mild scoliosis. A nerve conduction velocity study was significant for consideration of right sural nerve neuropathy. Range of motion (ROM) and muscle tone were described as "adequate." A February 2010 record provided a diagnosis of peripheral neuropathy. In March 2010, the Veteran reported flare ups of back pain which lasted for several hours. An August 2010 magnetic resonance imaging (MRI) scan was interpreted as showing minimal lower lumbar disc bulge without focal disc herniation or spinal stenosis identified.

In a statement received in May 2009, the Veteran described limitations which included difficulty walking, bending, slooping or sitting too long.

At a hearing in November 2010, the Veteran testified to a progressive worsening of low back pain which interfered with his job, and had almost resulted in his termination. He was required to stand up at all times, and perform maneuvers such as walking, bending and lifting. The issue of his sciatica in both legs was raised.

In a subsequent VA examination in March 2011, the Veteran described mild numbness of the left leg since 2010 which the examiner found was most likely related to lumbar radiculopathy. He had constant low back pain without flare ups or incapacitating episodes. Physical examination was significant for mild lumbar scoliosis to the left, but there was no muscle spasm, localized tenderness or guarding severe enough to result in abnormal spinal contour. There was pain with motion, and paraspinal tenderness at the L5 level. The examiner noted that the Veteran had flexion to 85 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees. The examiner noted objective evidence of pain on range of motion, and repetitive use, as well as pain and tenderness on palpation. The examiner opined that there was "no clinical evidence of any functional loss of thoracolumbar spine due to additional disability by pain, instability, weakness, fatigability, incoordination, and flare-ups." There was 5/5 strength bilaterally in hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension. There was reduced 1/2 vibration sense, pain pinprick and light touch sense in the left lower extremity, but normal sensation in the left and right lower extremities otherwise. Reflexes were normal. The examiner described the Veteran as manifesting lumbar spine disability with moderately significant effects and increased absenteeism. 

Thereafter, the Veteran continued to receive private treatment for low back pain with lower extremity pain. A May 2011 MRI was interpreted as showing anwar levocurvature. Neurological examinations in June 2011, June 2012, September 2012 reflected normal motor, sensation and reflexes. A March 2012 evaluation described full range of lumbar spine motion. Additionally, the Veteran initially manifested 4/5 strength of the lower extremities possibly due to effort. From June 1, 2011 to August 31, 2011, the Veteran remained out of work due to his doctor instructions.

A March 2013 physician note restricted the Veteran from sitting or standing for more than 4 hours, walking for more than 6 hours, and operating a vehicle for 8 hours. In September 2013, the Veteran was diagnosed with spinal stenosis lower back pain with peripheral neuropathy.

VA treatment records included a May 2014 report of back pain of 6/10 severity wherein the Veteran was prescribed a lumbar sacral corset.

A September 2014 private examination noted the Veteran's description of back pain of 8/10 severity. Examination showed equivalent strength in the lower extremities with no hyperreflexia, and normal sensory. A September 2014 MRI was interpreted as showing thoracic scoliosis without prominent central canal stenosis or overt foraminal stenosis.

A December 2014 private medical prescription note stated that the Veteran was totally disabled from any type of gainful employment due to his knee and back.

In a March 2015 VA examination, the Veteran reported an inability to perform his job as a mailhandler due to lifting limitations caused by his back disability. His neurologist had restricted his lifting and pushing to 15 pounds. He reported missing 3.5 months from June to September due to his back. He had back pain navigating stairs, and could not bend due to pain. The Veteran further described sharp pain down to the heels in both legs which was not constant. He had tingling sensation on the soles of his feet 2 to 3 times a month which lasted for an hour or two. The examiner found that the Veteran had flexion to 80 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees. The examiner stated that "Pain (is) noted on exam but does not result in/cause functional loss." Additionally, the Veteran reported flare-ups of a severe nature occurring 8 or 9 times a month and lasting between 1 and 6 hours. In that examination, the examiner also diagnosed the Veteran with IVDS without acute symptoms or required bed rest.  The Veteran had 5/5 motor strength throughout the lower extremities, no muscle atrophy, normal reflexes and normal sensory findings. Mild bilateral sciatic nerve radiculopathy was diagnosed.

The Veteran underwent additional VA examination in March 2016. At this time, the Veteran described daily back pain which occurred with sitting and improved with stretch breaks and activity. He had severe low back pain radiating to the lower extremities when standing for more than 15 minutes. He had 5 to 6 flares of back pain per month wherein he could not get out of bed. On physical examination, the Veteran demonstrated forward flexion to 65 degrees, extension to 5 degrees, bilateral rotation to 10 degrees and bilateral flexion to 10 degrees. His range of motion was limited by pain which interfered with activities requiring bending and leaning over. There was pain with weight bearing, and tenderness to palpation (TTP) along the lower lateral lumbar paraspinals. There was no additional loss of motion with repetitive testing. The severity of pain interfered with mobility. The Veteran had localized tenderness and guarding which resulted in slow, restricted motions to avoid pain. However, this did not result in an abnormal gait or abnormal spinal contour. The Veteran had 5/5 motor strength throughout the lower extremities, no muscle atrophy, normal reflexes and normal sensory findings. Mild bilateral sciatic nerve radiculopathy was diagnosed.

In March 2016, the Veteran submitted an application for medical retirement. A May 2016 letter from the Veteran's treating neurologist indicated that the Veteran suffered from back, head and neck pain symptoms which had been chronic and refractory to treatment. The Veteran reported being unable to stand or sit for a long period of time and, therefore, was unable to fulfill any type of gainful employment. The prognosis based on the chronicity of the Veteran's complaints was poor and likely to last more than 1 year.

A June 2016 DBQ provided a diagnosis of low back pain with flare-ups, as well as weakness in lower extremities, that caused an antalgic gait. There was musculoskeletal tenderness as well as guarding or muscle spasm. 

A June 2016 private medical examination report showed the Veteran with an antalgic gait, but normal motor, sensation and reflexes of the lower extremities. Similar findings were provided in April 2015, July 2015 and January 2016.

In August 2016, the Veteran's application for medical disability retirement due to neck pain, back pain, depression, headaches and knee pain was granted. The Veteran was noted to have severe quadriceps deconditioning due to the neck, back and knee pain.

Records from the Social Security Administration (SSA) show that the Veteran last worked on February 20, 2016.

An April 2017 DBQ, prepared by a physical therapist, provided diagnoses of mechanical back pain syndrome, IVDS and radiculopathy with a date of diagnosis of January 1, 2008. The Veteran reported that, during flares, he required bed rest with minimal activity and had radiation of symptoms to the lower extremities, worse on the left. The Veteran had lost functions in tasks such as bending over, reaching forward, twisting and squatting due to limited ROM of the lumbar spine.  On physical examination, the Veteran demonstrated forward flexion to 30 degrees with 10 degrees of extension, bilateral flexion and bilateral rotation. There was no change in ROM with repetitive testing. There was pain on ROM testing and weight-bearing. There was tenderness to palpation of the quadratus lumborum, paraspinals, piriformis, and psoas muscles bilaterally with worse tenderness in the left side of the thoracolumbar region. The examiner stated that the Veteran manifested an abnormal spinal contour due to guarding. Contributing factors of disability included less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, interference with sitting and interference with standing. With consideration of functional loss, the examiner stated that the Veteran had forward range of motion limited to 20 degrees, extension to 5 degrees, bilateral flexion to 10 degrees and bilateral rotation to 8 degrees. There was no ankylosis. The Veteran had 4/5 strength throughout both lower extremities. Sensory and reflex examination of both lower extremities was normal. There was no muscle atrophy. The Veteran reported severe left lower extremity pain, moderate lower extremity pain and moderate paresthesias and numbness of both lower extremities. The Veteran had experienced less than 1 week of incapacitating episodes of IVDS. He used a back brace. The examiner then concluded as follows:

Based on the subjective and objective information obtained in this physical evaluation, it is concluded that [the Veteran] does not tolerate work-related tasks such as the following tasks (see list below) on a frequent or constant basis; he is only able to tolerate them on an occasional basis (as the meaning of the frequency is established by the US Department of Labor and outlined in the Dictionary of Occupational Titles):
- Standing
- Sitting
- Walking
- Lifting 10-15 pounds
- Carrying 10-15 pounds
- Bending over
- Squatting
- Stooping
- Ascending - descending steps
- Pushing 10-15 pounds
- Pulling 10-15 pounds
- Reaching forward

In a May 2017 VA examination, the examiner found that the Veteran had flexion to 30 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, left lateral rotation to 10 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 10 degrees. The examiner found objective evidence of pain on range of motion, and repetitive use, but with no functional loss. The Veteran reported flare-ups of two days a week and lasting 1-7 hours. There was no additional loss of motion on repetitive testing. The Veteran had guarding which did not result in an abnormal gait or spinal contour. There was 4/5 strength throughout both lower extremities. Reflexes were normal. There was decreased sensation of the lower legs/ankles as well as the foot/toes. The Veteran described severe numbness of both lower extremities and severe paresthesias of the left lower extremity, and moderate paresthesia of the right lower extremity. The examiner opined that the Veteran manifested moderate radiculopathy of both lower extremities. The examiner further stated that the Veteran's thoracolumbar spine condition prevented him from prolonged standing, sitting, walking, bending, squatting, stooping, using stairs and reaching forward.

The evidence shows that, at the inception of the appeal period, the Veteran manifested an abnormal spine contour. There is opinion for and against whether this abnormal spinal contour was due to guarding or muscle spasm. A private examiner in 2016 found that low back pain and its flares caused an antalgic gait, and a physical therapist in 2017 specifically found that the Veteran manifested abnormal spinal contour due to guarding. A March 2016 VA examiner stated that the Veteran had localized tenderness and guarding which resulted in slow, restricted motions but nonetheless found no relationship of this tenderness to abnormality of spinal contour or gait. The Board resolves reasonable doubt in favor of the Veteran by finding that, since the inception of the appeal, the Veteran's orthopedic manifestations of thoracolumbar spine disability demonstrated muscle guarding severe enough to result in abnormal spinal contour or an antalgic gait. Thus, a 20 percent rating is warranted effective for the time period beginning August 31, 2007.

The Board next finds that, prior to April 18, 2017, the Veteran's orthopedic manifestations of thoracolumbar spine disability did not meet, or more nearly approximate, forward flexion limited to 30 degrees or less, or ankylosis. During this time period, the Veteran's forward flexion measured 60 degrees in 2007 with one occasion during a flare of 25 percent normal which approximates to 22 degrees, 90 degrees in 2008, 90 degrees in 2009, 85 degrees in 2011, 80 degrees in 2015, and 65 degrees in 2016. In 2012, the Veteran's range of motion was described as normal.  The actual measured readings fall well short of the criteria for 30 degrees or less.

The Veteran clearly manifested functional impairment with fatigue, decreased motion, stiffness, and pain which worsened with certain types of activity. The physical therapy records show that, on one occasion, his forward flexion approximated 22 degrees (25 percent of normal which is 90 degrees). However, the Veteran reported in 2009 that his flares only lasted several hours in duration, he denied flares in 2011, he described 8 to 9 flares per month in 2015 which lasted 1 to 6 hours in duration, and later reported 5 to 6 flares per month which were incapacitating, Even with consideration of potential limitation of flexion to 22 degrees during flares, the Board notes that the frequency and duration of these flares by the Veteran's self-description at best showed 9 days out of a month where he had severe flares lasting no more than 6 hours in duration, or 6 flares out of a month where he could not get out of bed. Given the limited time frame of flares over the course of a year, the Board finds that, even with consideration of flares and functional impairment on use, the Veteran's thoracolumbar spine flexion did not meet, or more nearly approximate, flexion limited to 30 degrees. The medical evidence also includes clear medical descriptions that ankylosis was not present. To the extent the Veteran argues otherwise, the Board finds that the clinic findings of the trained examiners, which include measuring range of motion with a goniometer and having specialized training in evaluating the orthopedic disorders, outweigh the Veteran's lay descriptions.

Thus, a higher rating still is not warranted prior to April 18, 2017 based on limitation of forward flexion or ankylosis.

However, on April 18, 2017, the Veteran's private examiner measured forward flexion being limited to 30 degrees which was replicated on a VA examination later that month. This finding supports the award of a 40 percent rating effective April 18, 2017. The Board cannot factually ascertain when, prior to April 18, 2017, this extent of limitation of motion first manifested. The March 2016 VA examination showed forward flexion of 65 degrees with the earlier measurements showing much greater flexion except for the one instance of the flare described above.
 
The Board further finds that, since April 18, 2017, the Veteran has not met or more nearly approximated the criteria for a rating greater than 40 percent. In this respect, the private and VA physicians clearly find that ankylosis is not present. To the extent the Veteran argues otherwise, the Board finds that the clinic findings of the trained examiners, who have specialized training in evaluating the orthopedic disorders, outweigh the Veteran's lay descriptions.

As for the neurologic manifestations of thoracolumbar spine disability, the AOJ has assigned separate 10 percent ratings for left and right lower extremity radiculopathy effective April 18, 2017. The Board finds that left and right lower extremity radiculopathy was first reported on May 10, 2009 and formally diagnosed in February 2010 which is consistent with the Veteran's own report wherein in March 2011 he described the onset of neuropathy 2 years previous. The Board observes that, in April 2017, the private therapist appears to report an onset date of January 1, 2008. It is unclear why this examiner reached this conclusion. The Board finds that this onset date is not consistent with the entire evidentiary record - including the Veteran's lay reports and actual examination results prior to May 10, 2009 showing normal neurologic examinations. Thus, the Board places greatest probative weight to the actual clinic findings and lay reports prior to May 10, 2009 as establishing an onset date of May 10, 2009.

The Board next finds that, since May 10, 2009, the Veteran's left and right lower extremity radiculopathy has been manifested by no worse than mild incomplete paralysis of the sciatic nerve. In this respect, both lower extremity disorders are subjective sensations described as severe in the left lower extremity and moderate in the right lower extremity, muscle strength ranging from normal to no more than mild loss of strength on different occasions, sensory deficits which are mild and not constant, no reflex abnormality, no muscle atrophy and no trophic changes. Notably, the Board observes that disability retirement papers mention severe quadriceps deconditioning, but did not actually describe atrophy. Otherwise, the private and VA physicians describe the absence of atrophy. When considering the relative impairment of no more than mild motor function, no reflex abnormalities, inconstant and mild sensory abnormality, and the absence of muscle atrophy and trophic changes, the Board finds that the Veteran's left and right lower extremity radiculopathy has been manifested by no worse than mild incomplete paralysis of the sciatic nerve since May 10, 2009.

The Board further observes that there is no evidence of any additional neurologic manifestations of thoracolumbar spine disability.

Finally, the Board observes that, prior to May 10, 2009, the Veteran holds a 20 percent rating for the orthopedic manifestations of thoracolumbar spine disability with no associated neurologic abnormalities at that time and, thus, a higher alternative 40 percent rating could be obtained via the IVDS Formula.  Effective May 10, 2009, the Veteran holds a 20 percent rating for the orthopedic manifestations of thoracolumbar spine disability with separate 10 percent ratings for left and right radiculopathy and, thus, the maximum 60 percent rating could be obtained via the IVDS Formula.  

The Veteran has claimed incapacitation due to his thoracolumbar spine disability.  However, Note (1) to the DC 5243 specifically defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. The record does not reflect physician prescribed bedrest for thoracolumbar spine disability for a period of episodes having a total duration of a least 4 weeks during any 12 month period. As such, a higher rating is not warranted under the IVDS Formula.


ORDER

An initial 20 percent rating for the orthopedic manifestations of thoracolumbar spine disability is granted effective August 31, 2007, but a higher rating still is denied.

An initial 10 percent rating for left lower extremity radiculopathy is granted effective May 10, 2009.

An initial 10 percent rating for right lower extremity radiculopathy is granted effective May 10, 2009.


REMAND

As noted above, the Board has jurisdiction over the issue of entitlement to TDIU. The Veteran has argued that he timely filed an appeal with respect to an issue of entitlement to an increased rating for service-connected adjustment disorder with mixed emotional features. See VA Form 9 received April 2018. This issue must be addressed prior to adjudicating the TDIU as the schedular rating for service-connected adjustment disorder with mixed emotional features is inextricably intertwined with the TDIU issue. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers. Obtain these records and associate them with the claims folder.

2. Determine whether there are any VA Vocational and Rehabilitation records. See VA Form 28-1900 received in May 2018.

3. Address the Veteran's contentions that he properly appealed the issue of entitlement to an increased rating for service-connected adjustment disorder with mixed emotional features. See VA Form 9 received April 2018.

3. Thereafter, readjudicate the remaining claim on appeal. If the benefit sought on appeal is not granted in full, provide the Veteran and his representative, if any, with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


